 1 Daniel Hutchinson, CA Bar No. 239458
 2 E-Mail: dhutchinson@lchb.com
   Lin Y. Chan, CA Bar No. 255027
 3 E-Mail: lchan@lchb.com
 4 Facundo Bouzat, CA Bar No. 316957
   E-Mail: fbouzat@lchb.com
 5 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                         th
 6 275 Battery Street, 29 Floor
   San Francisco, CA 94111-3339
 7 Telephone: (415) 956-1000
 8 Facsimile: (415) 956-1008
 9 Attorneys for Plaintiffs MARCIE LE and KAREN DAO, individually and
   on behalf of all others similarly situated
10
11                   IN THE UNITED STATES DISTRICT COURT
12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

13
   MARCIE LE and KAREN DAO,                   Case No. 8:18-cv-01548 JLS(ADSx)
14 individually and on behalf of all others
                                              STIPULATED PROTECTIVE
15 similarly situated,
                                              ORDER
16                 Plaintiffs,
                                              Assigned to Hon. David O. Carter
17            v.
18
   WALGREEN CO., an Illinois
19 corporation; WALGREEN
   PHARMACY SERVICES MIDWEST,
20
   LLC, an Illinois limited liability
21 company; and WALGREENS BOOTS
   ALLIANCE, a Delaware corporation,
22
23              Defendants.
24
25
26
27
28
                                                                    CASE NO. 8:18-cv-01548
                                                           STIPULATED PROTECTIVE ORDER
     1721556.10
 1 1.         A.    PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3 proprietary or private information for which special protection from public disclosure
 4 and from use for any purpose other than prosecuting this litigation may be warranted.
 5 Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6 following Stipulated Protective Order. The parties acknowledge that this Order does
 7 not confer blanket protections on all disclosures or responses to discovery and that
 8 the protection it affords from public disclosure and use extends only to the limited
 9 information or items that are entitled to confidential treatment under the applicable
10 legal principles.
11            B.    GOOD CAUSE STATEMENT
12            This action may involve confidential employee information, trade secrets, and
13 other valuable research, development, commercial, financial, technical and/or
14 proprietary information for which special protection from public disclosure and from
15 use for any purpose other than prosecution of this action is warranted.             Such
16 confidential and proprietary materials and information consist of, among other things,
17 confidential business or financial information, information regarding confidential
18 business practices, or other confidential research, development, or commercial
19 information (including information implicating privacy rights of third parties),
20 information otherwise generally unavailable to the public, or which may be privileged
21 or otherwise protected from disclosure under state or federal statutes, court rules, case
22 decisions, or common law. Accordingly, to expedite the flow of information, to
23 facilitate the prompt resolution of disputes over confidentiality of discovery materials,
24 to adequately protect information the parties are entitled to keep confidential, to
25 ensure that the parties are permitted reasonable necessary uses of such material in
26 preparation for and in the conduct of trial, to address their handling at the end of the
27 litigation, and serve the ends of justice, a protective order for such information is
28 justified in this matter. It is the intent of the parties that information will not be
                                               -1-                     CASE NO. 8:18-cv-01548
                                                              STIPULATED PROTECTIVE ORDER
     1721556.10
 1 designated as confidential for tactical reasons and that nothing be so designated
 2 without a good faith belief that it has been maintained in a confidential, non-public
 3 manner, and there is good cause why it should not be part of the public record of this
 4 case.
 5            C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 6                  SEAL
 7            The parties further acknowledge, as set forth in Section 12.3, below, that this
 8 Stipulated Protective Order does not entitle them to file confidential information
 9 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
10 the standards that will be applied when a party seeks permission from the court to file
11 material under seal, except that as to Local Civil Rule 79-5.2.2(b) relating to
12 documents designated by another as confidential pursuant to a Protective Order, the
13 procedures for filing under seal are as follows:
14            (1) Such documents shall be provisionally filed under seal via a provisional
15 Application for Leave to File Under Seal (“Application”) pursuant to subsection (a)
16 of Local Civil Rule 79-5.2.2.
17            (2) At least three (3) business days before seeking to file under seal a document
18 containing information previously designated as confidential by another pursuant to
19 a protective order, the Filing Party must confer with the person that designated the
20 material confidential (the “Designating Party”) in an attempt to eliminate or minimize
21 the need for filing under seal by means of redaction.
22            (3) If the parties reach an agreement that eliminates the need for filing under
23 seal, the Filing Party shall unredact the document filed provisionally under seal and
24 file it on the public docket.
25            (4) If the parties do not reach an agreement that fully eliminates the need for
26 filing under seal, within four (4) days of the filing of any Application, the Designating
27 Party must file a declaration that describes in detail the efforts made to resolve the
28 issues and establishes that all or part of the designated material is sealable, by showing
                                                 -2-                      CASE NO. 8:18-cv-01548
                                                                 STIPULATED PROTECTIVE ORDER
     1721556.10
 1 good cause or demonstrating compelling reasons why the strong presumption of
 2 public access in civil cases should be overcome, with citations to the applicable legal
 3 standard. If the Designating Party maintains that only part of the designated material
 4 is sealable, the Designating Party must file with its declaration a copy of the relevant
 5 material with proposed redactions highlighted. The declaration and, if applicable, the
 6 document highlighting proposed redactions will be closed to public inspection.
 7 Failure to file a declaration or other required document may be deemed sufficient
 8 grounds for denying the Application.
 9            (5) If the Application is denied, the Filing Party may file the document in the
10 public case file (i.e., unsealed) no earlier than 4 days, and no later than 10 days, after
11 the Application is denied, unless the Court orders otherwise.
12            There is a strong presumption that the public has a right of access to judicial
13 proceedings and records in civil cases. In connection with non-dispositive motions,
14 good cause must be shown to support a filing under seal. See Kamakana v. City and
15 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
16 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
17 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
18 cause showing), and a specific showing of good cause or compelling reasons with
19 proper evidentiary support and legal justification, must be made with respect to
20 Protected Material that a party seeks to file under seal. The parties’ mere designation
21 of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
22 submission of competent evidence by declaration, establishing that the material
23 sought to be filed under seal qualifies as confidential, privileged, or otherwise
24 protectable—constitute good cause.
25            Further, if a party requests sealing related to a dispositive motion or trial, then
26 compelling reasons, not only good cause, for the sealing must be shown, and the relief
27 sought shall be narrowly tailored to serve the specific interest to be protected. See
28 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
                                                  -3-                      CASE NO. 8:18-cv-01548
                                                                  STIPULATED PROTECTIVE ORDER
     1721556.10
 1 item or type of information, document, or thing sought to be filed or introduced under
 2 seal in connection with a dispositive motion or trial, the party seeking protection must
 3 articulate compelling reasons, supported by specific facts and legal justification, for
 4 the requested sealing order. Again, competent evidence supporting the application to
 5 file documents under seal must be provided by declaration.
 6            Any document that is not confidential, privileged, or otherwise protectable in
 7 its entirety will not be filed under seal if the confidential portions can be redacted. If
 8 documents can be redacted, then a redacted version for public viewing, omitting only
 9 the confidential, privileged, or otherwise protectable portions of the document, shall
10 be filed. Any application that seeks to file documents under seal in their entirety
11 should include an explanation of why redaction is not feasible.
12 2.         DEFINITIONS
13            2.1   Action: Marcie Le et al. v. Walgreen Co. et al., United States District
14 Court for the Central District of California, Case No. 8:18-cv-01548.
15            2.2   Challenging Party: a Party or Non-Party that challenges the designation
16 of information or items under this Order.
17            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
18 how it is generated, stored or maintained) or tangible things that qualify for protection
19 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
20 Cause Statement.
21            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
22 support staff).
23            2.5   Designating Party: a Party or Non-Party that designates information or
24 items that it produces in disclosures or in responses to discovery as
25 “CONFIDENTIAL.”
26            2.6   Disclosure or Discovery Material: all items or information, regardless
27 of the medium or manner in which it is generated, stored, or maintained (including,
28 among other things, testimony, transcripts, and tangible things), that are produced or
                                                -4-                     CASE NO. 8:18-cv-01548
                                                               STIPULATED PROTECTIVE ORDER
     1721556.10
 1 generated in disclosures or responses to discovery in this matter.
 2            2.7   Expert: a person with specialized knowledge or experience in a matter
 3 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 4 an expert witness or as a consultant in this Action.
 5            2.8   House Counsel: attorneys who are employees of a party to this Action.
 6 House Counsel does not include Outside Counsel of Record or any other outside
 7 counsel.
 8            2.9   Non-Party: any natural person, partnership, corporation, association or
 9 other legal entity not named as a Party to this action.
10            2.10 Outside Counsel of Record: attorneys who are not employees of a party
11 to this Action but are retained to represent or advise a party to this Action and have
12 appeared in this Action on behalf of that party or are affiliated with a law firm that
13 has appeared on behalf of that party, and includes support staff.
14            2.11 Party: any party to this Action, including all of its officers, directors,
15 employees, consultants, retained experts, and Outside Counsel of Record (and their
16 support staffs).
17            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
18 Discovery Material in this Action.
19            2.13 Professional Vendors: persons or entities that provide litigation support
20 services (e.g., photocopying, videotaping, translating, preparing exhibits or
21 demonstrations, and organizing, storing, or retrieving data in any form or medium)
22 and their employees and subcontractors.
23            2.14 Protected Material:     any Disclosure or Discovery Material that is
24 designated as “CONFIDENTIAL.”
25            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
26 from a Producing Party.
27 3.         SCOPE
28            The protections conferred by this Stipulation and Order cover not only
                                                -5-                      CASE NO. 8:18-cv-01548
                                                                STIPULATED PROTECTIVE ORDER
     1721556.10
 1 Protected Material (as defined above), but also (1) any information copied or extracted
 2 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 3 Protected Material; and (3) any testimony, conversations, or presentations by Parties
 4 or their Counsel that might reveal Protected Material.
 5            Any use of Protected Material at trial shall be governed by the orders of the
 6 trial judge. This Order does not govern the use of Protected Material at trial.
 7 4.         DURATION
 8            Once a case proceeds to trial, information that was designated as
 9 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
10 as an exhibit at trial becomes public and will be presumptively available to all
11 members of the public, including the press, unless compelling reasons supported by
12 specific factual findings to proceed otherwise are made to the trial judge in advance
13 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
14 showing for sealing documents produced in discovery from “compelling reasons”
15 standard when merits-related documents are part of court record). Accordingly, the
16 terms of this protective order do not extend beyond the commencement of the trial.
17 5.         DESIGNATING PROTECTED MATERIAL
18            5.1   Exercise of Restraint and Care in Designating Material for Protection.
19 Each Party or Non-Party that designates information or items for protection under this
20 Order must take care to limit any such designation to specific material that qualifies
21 under the appropriate standards. The Designating Party must designate for protection
22 only those parts of material, documents, items or oral or written communications that
23 qualify so that other portions of the material, documents, items or communications
24 for which protection is not warranted are not swept unjustifiably within the ambit of
25 this Order.
26            Mass, indiscriminate or routinized designations are prohibited. Designations
27 that are shown to be clearly unjustified or that have been made for an improper
28 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                               -6-                     CASE NO. 8:18-cv-01548
                                                              STIPULATED PROTECTIVE ORDER
     1721556.10
 1 unnecessary expenses and burdens on other parties) may expose the Designating Party
 2 to sanctions.
 3            If it comes to a Designating Party’s attention that information or items that it
 4 designated for protection do not qualify for protection, that Designating Party must
 5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6            5.2   Manner and Timing of Designations. Except as otherwise provided in
 7 this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9 under this Order must be clearly so designated before the material is disclosed or
10 produced.
11            Designation in conformity with this Order requires:
12                  (a)    for information in documentary form (e.g., paper or electronic
13 documents, but excluding transcripts of depositions or other pretrial or trial
14 proceedings), that the Producing Party affix at a minimum, the legend
15 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
16 contains protected material. If only a portion of the material on a page qualifies for
17 protection, the Producing Party also must clearly identify the protected portion(s)
18 (e.g., by making appropriate markings in the margins).
19                  A Party or Non-Party that makes original documents available for
20 inspection need not designate them for protection until after the inspecting Party has
21 indicated which documents it would like copied and produced. During the inspection
22 and before the designation, all of the material made available for inspection shall be
23 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
24 it wants copied and produced, the Producing Party must determine which documents,
25 or portions thereof, qualify for protection under this Order. Then, before producing
26 the specified documents, the Producing Party must affix the “CONFIDENTIAL
27 legend” to each page that contains Protected Material. If only a portion of the material
28 on a page qualifies for protection, the Producing Party also must clearly identify the
                                                -7-                      CASE NO. 8:18-cv-01548
                                                                STIPULATED PROTECTIVE ORDER
     1721556.10
 1 protected portion(s) (e.g., by making appropriate markings in the margins).
 2                  (b)   for testimony given in depositions that the Designating Party
 3 identifies the Disclosure or Discovery Material on the record, before the close of the
 4 deposition all protected testimony.
 5                  (c)   for information produced in some form other than documentary
 6 and for any other tangible items, that the Producing Party affix in a prominent place
 7 on the exterior of the container or containers in which the information is stored the
 8 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
 9 protection, the Producing Party, to the extent practicable, shall identify the protected
10 portion(s).
11            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
12 failure to designate qualified information or items does not, standing alone, waive the
13 Designating Party’s right to secure protection under this Order for such material.
14 Upon timely correction of a designation, the Receiving Party must make reasonable
15 efforts to assure that the material is treated in accordance with the provisions of this
16 Order.
17 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
18            6.1   Timing of Challenges.    Any Party or Non-Party may challenge a
19 designation of confidentiality at any time that is consistent with the Court’s
20 Scheduling Order.
21            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
22 resolution process under Local Rule 37-1 et seq.
23            6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
24 joint stipulation pursuant to Local Rule 37-2.
25            6.4   The burden of persuasion in any such challenge proceeding shall be on
26 the Designating Party. Frivolous challenges, and those made for an improper purpose
27 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
28 expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                               -8-                     CASE NO. 8:18-cv-01548
                                                              STIPULATED PROTECTIVE ORDER
     1721556.10
 1 or withdrawn the confidentiality designation, all parties shall continue to afford the
 2 material in question the level of protection to which it is entitled under the Producing
 3 Party’s designation until the Court rules on the challenge.
 4 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
 5            7.1   Basic Principles. A Receiving Party may use Protected Material that is
 6 disclosed or produced by another Party or by a Non-Party in connection with this
 7 Action only for prosecuting, defending or attempting to settle this Action. Such
 8 Protected Material may be disclosed only to the categories of persons and under the
 9 conditions described in this Order. When the Action has been terminated, a Receiving
10 Party must comply with the provisions of Section 13 below (FINAL DISPOSITION).
11            Protected Material must be stored and maintained by a Receiving Party at a
12 location and in a secure manner that ensures that access is limited to the persons
13 authorized under this Order.
14            7.2   Disclosure of “CONFIDENTIAL” Information or Items.                    Unless
15 otherwise ordered by the court or permitted in writing by the Designating Party, a
16 Receiving        Party     may     disclose    any      information   or   item    designated
17 “CONFIDENTIAL” only to:
18                  (a)     the Receiving Party’s Outside Counsel of Record in this Action,
19 as well as employees of said Outside Counsel of Record to whom it is reasonably
20 necessary to disclose the information for this Action;
21                  (b)     the officers, directors, and employees (including House Counsel)
22 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
23                  (c)     Experts (as defined in this Order) of the Receiving Party to whom
24 disclosure is reasonably necessary for this Action and who have signed the
25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26                  (d)     the court and its personnel;
27                  (e)     court reporters and their staff;
28                  (f)     professional jury or trial consultants, mock jurors, and
                                                  -9-                       CASE NO. 8:18-cv-01548
                                                                   STIPULATED PROTECTIVE ORDER
     1721556.10
 1 Professional Vendors to whom disclosure is reasonably necessary for this Action and
 2 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3                  (g)    the author or recipient of a document containing the information
 4 or a custodian or other person who otherwise possessed or knew the information;
 5                  (h)    during their depositions, witnesses, and attorneys for witnesses, in
 6 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 7 party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 8 will not be permitted to keep any confidential information unless they sign the
 9 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
10 agreed by the Designating Party or ordered by the court. Pages of transcribed
11 deposition testimony or exhibits to depositions that reveal Protected Material may be
12 separately bound by the court reporter and may not be disclosed to anyone except as
13 permitted under this Stipulated Protective Order; and
14                  (i)    any mediator or settlement officer, and their supporting personnel,
15 mutually agreed upon by any of the parties engaged in settlement discussions.
16 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
17            OTHER LITIGATION
18            If a Party is served with a subpoena or a court order issued in other litigation
19 that compels disclosure of any information or items designated in this Action as
20 “CONFIDENTIAL,” that Party must:
21                  (a)    promptly notify in writing the Designating Party.              Such
22 notification shall include a copy of the subpoena or court order;
23                  (b)    promptly notify in writing the party who caused the subpoena or
24 order to issue in the other litigation that some or all of the material covered by the
25 subpoena or order is subject to this Protective Order. Such notification shall include
26 a copy of this Stipulated Protective Order; and
27                  (c)    cooperate with respect to all reasonable procedures sought to be
28 pursued by the Designating Party whose Protected Material may be affected.
                                                - 10 -                    CASE NO. 8:18-cv-01548
                                                                 STIPULATED PROTECTIVE ORDER
     1721556.10
 1            If the Designating Party timely seeks a protective order, the Party served with
 2 the subpoena or court order shall not produce any information designated in this action
 3 as “CONFIDENTIAL” before a determination by the court from which the subpoena
 4 or order issued, unless the Party has obtained the Designating Party’s permission. The
 5 Designating Party shall bear the burden and expense of seeking protection in that court
 6 of its confidential material and nothing in these provisions should be construed as
 7 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 8 directive from another court.
 9 9.         A   NON-PARTY’S        PROTECTED          MATERIAL       SOUGHT        TO    BE
10            PRODUCED IN THIS LITIGATION
11                  (a)   The terms of this Order are applicable to information produced by
12 a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
13 produced by Non-Parties in connection with this litigation is protected by the
14 remedies and relief provided by this Order. Nothing in these provisions should be
15 construed as prohibiting a Non-Party from seeking additional protections.
16                  (b)   In the event that a Party is required, by a valid discovery request,
17 to produce a Non-Party’s confidential information in its possession, and the Party is
18 subject to an agreement with the Non-Party not to produce the Non-Party’s
19 confidential information, then the Party shall:
20                        (1)    promptly notify in writing the Requesting Party and the
21 Non-Party that some or all of the information requested is subject to a confidentiality
22 agreement with a Non-Party;
23                        (2)    promptly provide the Non-Party with a copy of the
24 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
25 reasonably specific description of the information requested; and
26                        (3)    make the information requested available for inspection by
27 the Non-Party, if requested.
28                  (c)   If the Non-Party fails to seek a protective order from this court
                                               - 11 -                    CASE NO. 8:18-cv-01548
                                                                STIPULATED PROTECTIVE ORDER
     1721556.10
 1 within 14 days of receiving the notice and accompanying information, the Receiving
 2 Party may produce the Non-Party’s confidential information responsive to the
 3 discovery request. If the Non-Party timely seeks a protective order, the Receiving
 4 Party shall not produce any information in its possession or control that is subject to
 5 the confidentiality agreement with the Non-Party before a determination by the court.
 6 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 7 of seeking protection in this court of its Protected Material.
 8 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
10 Protected Material to any person or in any circumstance not authorized under this
11 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
12 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
13 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
14 persons to whom unauthorized disclosures were made of all the terms of this Order,
15 and (d) request such person or persons to execute the “Acknowledgment and
16 Agreement to Be Bound” that is attached hereto as Exhibit A.
17 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18            PROTECTED MATERIAL
19            When a Producing Party gives notice to Receiving Parties that certain
20 inadvertently produced material is subject to a claim of privilege or other protection,
21 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
22 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
23 may be established in an e-discovery order that provides for production without prior
24 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
25 parties reach an agreement on the effect of disclosure of a communication or
26 information covered by the attorney-client privilege or work product protection, the
27 parties may incorporate their agreement in the stipulated protective order submitted
28 to the court.
                                                - 12 -                   CASE NO. 8:18-cv-01548
                                                                STIPULATED PROTECTIVE ORDER
     1721556.10
 1 12.        MISCELLANEOUS
 2            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3 person to seek its modification by the Court in the future.
 4            12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5 Protective Order, no Party waives any right it otherwise would have to object to
 6 disclosing or producing any information or item on any ground not addressed in this
 7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8 ground to use in evidence of any of the material covered by this Protective Order.
 9            12.3 Filing Protected Material. A Party that seeks to file under seal any
10 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
11 only be filed under seal pursuant to a court order authorizing the sealing of the specific
12 Protected Material at issue. If a Party’s request to file Protected Material under seal
13 is denied by the court, then the Receiving Party may file the information in the public
14 record unless otherwise instructed by the court.
15 13.        FINAL DISPOSITION
16            After the final disposition of this Action, as defined in paragraph 4, within 60
17 days of a written request by the Designating Party, each Receiving Party must return
18 all Protected Material to the Producing Party or destroy such material. As used in this
19 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
20 summaries, and any other format reproducing or capturing any of the Protected
21 Material. Whether the Protected Material is returned or destroyed, the Receiving
22 Party must submit a written certification to the Producing Party (and, if not the same
23 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
24 (by category, where appropriate) all the Protected Material that was returned or
25 destroyed and (2) affirms that the Receiving Party has not retained any copies,
26 abstracts, compilations, summaries or any other format reproducing or capturing any
27 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
28 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                - 13 -                   CASE NO. 8:18-cv-01548
                                                                STIPULATED PROTECTIVE ORDER
     1721556.10
1 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
2 reports, attorney work product, and consultant and expert work product, even if such
3 materials contain Protected Material. Any such archival copies that contain or
4 constitute Protected Material remain subject to this Protective Order as set forth in
5 Section 4 (DURATION).
6
7
8 PURSUANT TO STIPULATION, IT IS SO ORDERED.
9
10 DATED: May 16, 2019
11
                                                   /s/ Autumn D. Spaeth
                                            __________________________________
12                                          HONORABLE AUTUMN D. SPAETH
13                                          United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          - 14 -                   CASE NO. 8:18-cv-01548
                                                          STIPULATED PROTECTIVE ORDER
     1721556.10
 1                                          EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury that
 5 I have read in its entirety and understand the Stipulated Protective Order that was
 6 issued by the United States District Court for the Central District of California on
 7 [date] in the case of Le et al. v. Walgreen Co. et al., Case No. 8:18-cv-01548. I agree
 8 to comply with and to be bound by all the terms of this Stipulated Protective Order
 9 and I understand and acknowledge that failure to so comply could expose me to
10 sanctions and punishment in the nature of contempt. I solemnly promise that I will not
11 disclose in any manner any information or item that is subject to this Stipulated
12 Protective Order to any person or entity except in strict compliance with the provisions
13 of this Order.
14            I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this action.
18
     Date: ______________________________________
19
20 City and State where sworn and signed: _________________________________
21
     Printed name: _______________________________
22
23 Signature: __________________________________
24
25
26
27
28
                                                - 15 -                    CASE NO. 8:18-cv-01548
                                                                 STIPULATED PROTECTIVE ORDER
     1721556.10
